Citation Nr: 1543887	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-07 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

2.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

3.  Entitlement to service connection for a back condition with sciatica.

4.  Entitlement to service connection for a right leg condition, claimed as muscle spasms.

5.  Entitlement to service connection for a left leg condition, claimed as muscle spasms.

6.  Entitlement to non-service connected pension.

7.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) due to Military Sexual Trauma (MST), with depression, anxiety attacks, and memory loss.

8.  Entitlement to service connection for a dental condition, to include temporomandibular joint syndrome (TMJ), with subsequent loss of teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to October 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Relevant to the Veteran's claim for service connection for an acquired psychiatric disability, the Board notes that the Veteran filed separate claims seeking service connection for depression, PTSD, anxiety(panic attacks), and memory loss.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issues on appeal as entitlement to service connection for an acquired psychiatric to include PTSD, with depression, anxiety, and memory loss as reflected on the title page of this decision.

Also, relevant to the dental disorder, the Veteran originally sought service connection for a dental disorder.  The Board notes, however, during the pendency of the claim she expanded the scope of the claim to include service connection for TMJ.  The Court held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57   ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2015).  Therefore, in light of Brokowski, Robinson, and Clemons, the Board has also recharacterized the issue of service connection for a dental disorder as noted on the first page of this decision. 

In March 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  During the hearing, the Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  Also during the hearing, the Veteran was granted 90 days in order to submit additional evidence.  No additional evidence has been received. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file includes VA treatment records dated from August 2010 to March 2012.  The remaining documents are either duplicative of the VBMS documents, or not relevant to the issues on appeal.

The issue with regards to a dental condition, to include TMJ is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if any action, on her part, is required.


FINDINGS OF FACT

1.  During the March 2015 Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal her claims for peripheral neuropathy of the right and left lower extremities; any right or left leg conditions, claimed as muscle spasms; a back condition with sciatica; and non-service-connected pension.

2.  The Veteran's psychiatric disability is reasonably shown to be related to her experience during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the matters of entitlement to peripheral neuropathy of the right and left lower extremities; any right or left leg conditions, claimed as muscle spasms; a back condition with sciatica; and non-service-connected pension, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for establishing service connection for a psychiatric disability, to include PTSD due to MST, with depression, anxiety attacks, and memory loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  

During the March 2015 Board hearing, the Veteran elected to withdraw the issues of entitlement to peripheral neuropathy of the right and left lower extremities; any right or left leg conditions, claimed as muscle spasms; a back condition with sciatica; and non-service-connected pension from appellate consideration.  See page 2 of the Board video-conference hearing transcript.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues. Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.




II.  VA's Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for a psychiatric disability to include PTSD due to MST, with depression, anxiety attacks, and memory loss, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

III.  Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD requires, in particular, medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  For cases certified to the Board after August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-V).  38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45 ,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's claim is not considered in accordance with the revised PTSD regulations governing hostile military and terrorist activity.  38 C.F.R. §§ 3.304(f)(3).  Consideration of those specific provisions is unwarranted as the particular stressors to which the Veteran attributes her PTSD involve neither type of activity (fear of hostile military or terrorist activity). 

The Veteran claims entitlement to service connection for a psychiatric disability, to include PTSD with depression, anxiety, and memory loss.  She contends that the claimed condition is, in part, the result of MST, which occurred in February 1978 soon after her arrival for duty at Hanau Military Command.  The Veteran indicates in several statements, in great detail that she was kidnapped, physically assaulted and raped by a Sergent M.R. of the postal detachment.  She essentially reports that M.R. offered to give her a ride to the company barbeque and instead drove to his apartment under the guise that he forgot something.  She indicated that once they arrived at his home, he invited her up to "meet his girlfriend".  She stated that once inside, he told her to have a seat at the kitchen table and then excused himself indicating he had to go water the plants for his landlord, who he claimed lived downstairs.  The Veteran stated that she began to get nervous about the delays to the barbeque.  She stated that she went to the door to leave, but M.R. had returned and blocked her from leaving.  She indicated that his demeanor was very different, he became aggressive, told her she was going nowhere, and then forced her into his bedroom.  She indicated that he raped her at least 10 times and it lasted all night.  The Veteran indicated after her ordeal, M.R. drove her back to the barracks and told her if she tried to make trouble for him, she would be killed, not necessarily by him, but by one of his connections.  

The Veteran reported that her attacker came into her barracks the next day and repeated his threats.  She stated that she eventually reported the incident but she said nothing was done.  The Veteran reported that M.R. was starting to stalk her and she went to her company commander to complain.  The Veteran stated that her commander took her across the hall to speak with M.R.'s commander, a Captain F.  who just laughed and told her she was the 16th female to make such accusations.

The Veteran has not alleged combat with the enemy.  The Veteran was not awarded any medal or decoration that clearly indicates combat status and evidence of participation in a campaign does not, in itself, establish that a veteran engaged in combat because those terms ordinarily may encompass both combat and non- combat activities. VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. Reg. 6257  (2000).  Thus, her bare assertion of an in-service stressor is not sufficient to establish that it occurred; rather, her stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's service treatment records include a September 1976 enlistment examination and a September 1981 separation examination which documents that she was psychiatrically normal.  Moreover, the Veteran did not offer any complaints relevant to her mental health.  

During a November 2011 VA MST consultation, the Veteran reported her in-service rape and assault.  She indicated that she was treated even worse after it happened.  She stated that she did re-enlist because she wanted them to know she was not going away.  The Veteran reported she eventually separated from the military because she could not get anyone to sign about her child care.  The provider diagnosed PTSD.

In a July 2013 statement, the Veteran's longtime friend M.Q. reiterated the Veteran's contentions with regards to the in-service MST.  M.Q. also noted that when she went to visit the Veteran while they were both stationed overseas, the Veteran had been reassigned to a different unit.  M.Q. indicated that prior to the incident, the Veteran was full of life and dressed well, however, she was no longer the same person after the assault.

During a December 2013 VA examination, the Veteran reiterated her contentions with regards to the MST.  She also indicated that the attacker hit her so hard across the face that she suffered damage to her jaw.  She stated that she was frequently insulted and was instructed to call a rape-related hotline to report the incident and to receive counseling.  She noted that the hotline did not exist.  The Veteran reported that there is no family history of mental health diagnoses; and that she had no mental health issues prior to the incident.  The examiner noted that the Veteran has PTSD in accordance with DSM-V.  She indicated that the Veteran experienced a threat to her safety and life and experienced terror, fear, and helplessness.  The examiner noted that the Veteran continues to suffer anxiety, avoidance, hypervigilance, exaggerated startle response, flashbacks, and nightmares with regards to the incident.  The examiner also diagnosed depression and noted that the Veteran experiences feelings of sadness, loneliness, loss of motivation, loss of interest in activities, loss of pleasure and satisfaction in life, loss of interest in sex, feelings of discouragement, self-criticism, difficulty making decisions, and feelings of shame.  She noted that the Veteran exhibited nervousness and fear while relating her experience.  Indeed, the examiner noted that the Veteran was visibly shaken and cried throughout much of the evaluation process.  The examiner indicated that she reviewed the Veteran's file.  The examiner noted that the Veteran's PTSD was at least as likely as not related to MST.  She reasoned that there was no family history of mental health disorders, and that the Veteran had no mental health issues prior to the incident in service which resulted in diagnoses of PTSD and depression.

Though the MST is not documented in the service records, the Board finds the collective evidence of record provides credible supporting evidence of such an event.  Indeed, the Veteran has consistently provided a detailed account of the MST in statements and testimony.  See February 2014 detailed 15-page statement; November 2011 VA MST consultation report; December 2013 VA examination report, and March 2015 hearing testimony.  Additionally, the Veteran's longtime friend, M.Q. submitted a statement that reiterated the Veteran's report of the MST.  

As noted, the Veteran was afforded a VA examination in December 2013.  The examiner noted that the Veteran meets the diagnostic criteria for PTSD under DSM-V criteria in that she experienced a threat to her safety and life and experienced terror, fear, and helplessness.  The examiner further noted that the Veteran continues to suffer anxiety, avoidance, hypervigilance, exaggerated startle response, flashbacks, and nightmares with regards to the incident.  Upon examination of the Veteran and a review of the file, the examiner noted that it was at least as likely as not that the Veteran's MST was the causative event regarding her PTSD and depression.

The Veteran has been diagnosed with PTSD.  A December 2013 VA psychologist has attributed the PTSD and depression symptoms to MST.  The examiner has not indicated that the Veteran's accounts were not credible.  Moreover, the Board also finds no reason to question the Veteran's credibility.  As noted, she has consistently reported the MST throughout the pendency of her appeal.  The Board notes, the preponderance of the evidence is in the Veteran's favor, or at the very least in equipoise.  As such, service connection is warranted.  38 C.F.R. §§3.303, 3.304; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The appeal as to the claim for entitlement to service connection for peripheral neuropathy, right lower extremity is dismissed.

The appeal as to the claim for entitlement to service connection for peripheral neuropathy, left lower extremity is dismissed.

The appeal as to the claim for entitlement to service connection for a back condition with sciatica is dismissed.

The appeal as to the claim for entitlement to service connection for a right leg condition, claimed as muscle spasms is dismissed.

The appeal as to the claim for entitlement to service connection for a left leg condition, claimed as muscle spasms is dismissed.

The appeal as to the claim for entitlement to non-service connected pension is dismissed.

Service connection for an acquired psychiatric disability, to include PTSD, as due to MST with depression, anxiety attacks, and memory loss is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim on appeal so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that medical examination is necessary to determine whether the Veteran's claimed dental disability, to include TMJ first manifested in service or is medically related to injury or another event or incident of active service.  

The Veteran asserts that she has a dental disability manifested by TMJ with subsequent loss of teeth due to the MST in service.  She reports that since her assault she has experienced facial pain and her jaw out of alignment.  The Veteran reported that when the attacker hit her, her jaw was knocked out of alignment.  She indicated that she did not lose any teeth at the time, however, she has lost teeth since, due to the misalignment of her jaw.  Service treatment records are silent with regards to dental or jaw disorders.  The Board notes, however, the Veteran, as a layperson, is competent to report observable symptoms, such as her jaw knocked out of alignment during service, with subsequent loss of teeth.  Duenas v. Principi, 18 Vet. App. 512 (2004).  This is sufficient evidence to warrant an examination, since there is competent evidence of injury/incident in service, current symptoms of disability, and a report of symptoms since service that suggests a possible association to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a dental examination is necessary in this matter to assist in determining whether the Veteran has a dental disability manifested by TMJ with subsequent loss of teeth due to an assault in service.

Finally, while on remand, the Veteran should be given an opportunity to identify the any additional treatment records relevant to her dental disorder.  During the hearing, she indicated that a Dr. Burne from Scranton, Pennsylvania diagnosed TMJ.  The Veteran was granted an additional 90 days in order to obtain any treatment records from the Dr. Burne.  No additional evidence has been received.  The Board observes, however, as this matter is remanded for additional development.  Request should also be made for these outstanding treatment records, if such are available.  Moreover, the Veteran's updated VA treatment records should be obtained to ensure that her claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from VA (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran relevant to her dental disorder dated from April 2012 forward.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records from Dr. Burne from Scranton, Pennsylvania. 

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within a one-year period). 

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After obtaining any outstanding records and associating them with the claims file, schedule the Veteran for a VA examination to determine the current nature and etiology of her dental disorder.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should answer the following questions:

(A) Does the Veteran have a current disability, including TMJ, with a subsequent loss of teeth due to TMJ?  In so answering, the examiner should consider and address, if appropriate, the Veteran's allegations that she has facial pain which has not resolved since service, and she feels her jaw out of alignment.  See Hearing Transcript, p. 12. 

(B) With respect to any diagnosed disability, based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosed disability had its onset during or is otherwise related to the Veteran's military service, to include in-service MST. 

In formulating his or her opinion, the examiner should note that in-service trauma has been conceded.  The examiner should consider all evidence of record, including medical records and lay statements.  A complete rationale for all opinions should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


